Lumpkin, P. J.
The evidence introduced before the jury on the trial of this case in the justice’s court demanded a finding that the board and lodging for the price of which the plaintiff sued were furnished by her to the defendant for the purpose of maintaining the latter in leading a life of prostitution. This being so, the defense that the plaintiff’s demand was based upon a contract the consideration of which was illegal and immoral was well founded, and a verdict for the plaintiff having nevertheless been returned, the superior court erred in not sustaining the defendant’s certiorari.

Judgment reversed.


All the Justices concurring, except Simmons, G. J., and Oobb, J., absent.